Citation Nr: 0812775	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  06-15 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefit sought on appeal. 

A June 2007 letter from the veteran discussed diabetes 
mellitus, hearing loss, tinnitus and a nerve problem.  This 
statement regarding these disabilities is referred to the RO 
for appropriate action, if any.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2007, within 90 days of certification of the 
veteran's appeal to the Board, the veteran submitted 
additional details regarding his alleged stressor.  The 
veteran has not waived RO review of the newly submitted 
evidence.  Due process requires that the RO review this 
evidence and issue a supplemental statement of the case prior 
to adjudication of the veteran's appeal by the Board.  38 
C.F.R. § 20.1304 (2007). 

A January 2005 private psychiatric examination report 
diagnosed the veteran with PTSD.  The veteran has submitted 
photos and a lay statement in support of his claimed 
stressor, a jeep accident during service. 

In this case, the veteran has not alleged participation in 
combat, and as a result his claimed stressful experiences 
during service must be verified through objective 
information, such as service records. See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  In this case, the RO has not made 
an attempt to verify the veteran's claimed stressor with the 
U.S. Army and Joint Service Records Research Center (JSRRC) 
(formerly ESG).  On remand, this should be attempted.

The January 2005 psychiatric examination report notes that 
the veteran was already taking psychiatric medication and 
this indicates past psychiatric treatment.  The January 2005 
report also indicates that the veteran was going to seek VA 
medical treatment.  Records of the previous psychiatric 
treatment and of VA psychiatric treatment should be 
requested.  See 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the veteran and 
request the names, addresses, and dates 
of treatment or examination, of all 
health care providers who have provided 
him psychiatric treatment.  After 
obtaining any necessary authorizations 
from the veteran, the RO should request 
copies of the records of such 
identified treatment or examinations.  

2.	Prepare a letter asking the U.S. Army 
and Joint Services Records Research 
Center (JSRRC) to provide any available 
information which might corroborate the 
veteran's claimed stressor.  The RO 
should provide JSSRC with a description 
of the veteran's claimed stressor, and 
a copy of the veteran's letter dated 
June 13, 2007.  The RO should provide 
JSSRC with copies of the veteran's 
personnel records showing service 
dates, duties, and units of assignment. 

3.	If the veteran's alleged stressor is 
verified, make arrangements for the 
veteran to be afforded an examination 
to ascertain the nature of all 
psychiatric disability(ies) present and 
the proper diagnosis(es) thereof, 
specifically to include whether PTSD is 
present.  Appropriate psychological 
testing should be accomplished.  If 
PTSD is diagnosed, the examiner must 
specify for the record the stressor 
relied upon to support the diagnosis.  
The report of examination should 
include the complete rationale for all 
opinions expressed.  The claims files 
must be made available to the examiner 
for review. 

4.	When the above actions have been 
accomplished, readjudicate the claim 
and issue a supplemental statement of 
the case, showing consideration of all 
evidence submitted since the April 2006 
statement of the case.  Then afford the 
veteran and his representative the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


(CONTINUED ON NEXT PAGE)
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



